Title: From George Washington to Richard Morris, 25 February 1783
From: Washington, George
To: Morris, Richard


                        
                            Sir,
                            Newburgh 25th Feby 1783
                        
                        I have been honored with your favor of the 15th Instt—I am sorry you should have given yourself the trouble
                            of accounting so minutely for the delay of Colo. Ogdens Letter to me. The reason, I presume, of his mentioning the matter
                            to you was, that not receiving an answer to it in the time he expected, he wrote me a second Letter
                            referring to the first, upon which, I informed him that the Letter recommended to your care had been long on its passage,
                            and was left by an unknown person (a Soldier I believ’d) at my Office and that this was the cause of the delay on my part.
                            With great estiem & Respect I have the honor to be Sir Yr Most Obt & Hble Ser.
                    